DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 2/2/2021.  Claims 1-20 are pending.

Response to Arguments/Response to Amendments
2.  The prior 35 USC 101 rejection of the claims is withdrawn in view of the amendments.  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.
To the extent that Applicant argues that the merging in Kaler is not accomplished in at least one of an automated or a semi-automated manner, the Examiner respectfully disagrees.  It is noted that the broadest reasonable interpretation has been given to the claims, but limitations from the specification are not read into the claims.  Here, a mere use of a computing environment would meet the limitation of “an automated or a semi-automated manner.”  It is further noted that the references in combination would meet this limitation (e.g., Palaniappan, fig. 2, though entire document is relevant, Kaler, fig. 2, though entire document is relevant).

Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan (US 2010/0004944), hereinafter “Palaniappan,” in view of Kaler et al. (US 2004/0215646), hereinafter “Kaler,” and further in view of Matignon et al. (US 2012/0023170), hereinafter “Matignon.”
As to claim 1, Palaniappan teaches: incrementally revising designated portions of content contained in a medium (e.g., [0058-0059]), the medium comprising a source version containing the content (e.g., [0059]), in at least one of a digital format or printed format (e.g., [0031, 0054, 0065, 0066]) to provide at least one of a new edition or a revised edition of the medium in the at least one of a digital format or printed format (e.g., [0058-0060], [0031, 0054, 0065, 0066]), the method comprising:
elements of the content contained in the source version (e.g., [0035], [0056]).
Palaniappan does not expressly teach assigning a unique identifier to each element.
However, Kaler teaches or suggests assigning a unique identifier to each file (e.g., fig. 13, [0144] et seq., fig. 20, [0205] et seq.).  As combined, each element would correspond to a file(s) in the source version (e.g., Palaniappan as applied above, [0059], [0035]) and be assigned a unique identifier, as claimed.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Palaniappan to implement the claimed subject 
The combination as applied above does not expressly teach creating for each element of the content, at least one of a change set file, a logical content store file, or a definition file.
However, Palaniappan as applied above teaches or suggests allowing changes to be made to the elements (e.g., [0057, 0075, 0076, and 0081]).  As applied above, Kaler teaches or suggests managing and tracking file changes (e.g., fig. 20, [0205] et seq.).  This teaches or suggests at least a change set file as applied above.  Furthermore, this teaches or suggests for each element if all the elements are changed (e.g., due to editing/different versions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Palaniappan and Kaler to implement the claimed subject matter.  The motivation would have been to adapt to any usage scenario in which users change content and to correctly maintain/manage different versions of the content.
The combination as applied above would further teach or suggest receiving from a first author a first modification to a discrete portion of the content (e.g., [0057, 0076]).
The combination does not expressly teach the first modification further comprising: a logical intent of the first author for the first modification, a purpose of the first author for the first modification, or a goal of the first author for the first modification.
However, Matignon teaches or suggests the first modification further comprising: a logical intent of the first author for the first modification, a purpose of the first author 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Palaniappan and Kaler to implement the claimed subject matter.  The motivation would have been to further facilitate interaction and communication between collaborators.
The combination as applied above would further teach or suggest storing the first modification in a corresponding first change set file having a corresponding unique identifier (e.g., Palaniappan and Kaler as applied above); receiving from a second author a second modification to the same discrete portion of the content (e.g., Palaniappan, [0057]), the second modification further comprising at least one of: a logical intent of the second author for the second modification, a purpose of the second author for the second modification, or a goal of the second author for the second modification (e.g., Matignon as applied above); storing the second modification in a corresponding second change set file having a corresponding unique identifier (e.g., Palaniappan and Kaler as applied above); and in at least one of an automated manner or a semi-automated manner (e.g., Palaniappan, fig. 2, though entire document is relevant, Kaler, fig. 2, though entire document is relevant), merging the first change set file and the second change set file into the medium using the corresponding unique identifiers (e.g., Palaniappan as applied above, [0081, 0082, 0057], Kaler as applied above, fig. 20, [0205] et seq.).
The combination as applied above does not expressly teach such that the first change set file and second change set file are merged into the source version.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Palaniappan, Kaler, and Matignon to implement the claimed subject matter.  The motivation would have been to further facilitate any desired data usage/modification scenario and the effective tracking of data in any data usage/modification scenario.  
The combination as applied above would further teach or suggest wherein at least one of an indicia of why the content is being changed, a usage intent of the corresponding author, or a change intent of the corresponding author achieves at least one of the automated manner or the semi-automated manner (e.g., Matignon, [0037] as applied above).
As to claim 2, the combination as applied above would further teach or suggest wherein the first author is selected from the group consisting of an author, an editor, and a publisher (e.g., [0033, 0057]).
As to claim 3, the combination as applied above would further teach or suggest wherein the second author is selected from the group consisting of a pedagogue, a professor, an instructor, a teacher, a teaching assistant, and a research assistant (e.g., [0033, 0057, 0040, 0104]).
As to claim 4, the combination as applied above would further teach or suggest wherein one of the first author and the second author approves the merge (e.g., [0057, 0088]).
As to claim 5, the combination as applied above would further teach or suggest wherein receiving from the first author the first modification to the discrete portion of the content further comprises identifying the discrete portion of the content using the unique identifier assigned to the element of the content (e.g., as applied above, Kaler creates a unique ID for each file, thus as combined, modifications to content would suggest identifying the target file(s) so that it can be modified).
As to claim 6, the combination as applied above would further teach or suggest wherein receiving from the second author the second modification to the discrete portion of the content further comprises identifying the discrete portion of the content using the unique identifier assigned to the element of the content (e.g., as applied above, Kaler creates a unique ID for each file, thus as combined, modifications to content would suggest identifying the target file(s) so that it can be modified).
	As to claim 7, the combination as applied above would further teach or suggest wherein merging the first change set file and the second change set file into the medium further comprises identifying all modifications associated with the unique identifier assigned to the element of the content (e.g., as applied above, Kaler creates a unique 
Claims 8-9 are rejected at least because a change set file was chosen from the parent claim.  Thus, claims 8-9 are rejected for similar reasons as one of the above claims.
As to claim 10, the combination as applied above would further teach or suggest wherein modification to a discrete portion of the content comprises: indicia of what content is being changed, and at least one of an indicia of why the content is being changed, a usage intent of the author, or a change intent (e.g., Matignon as applied above).
Claims 11-20 are rejected based on similar reasoning as at least one of the above claims.  

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             2/27/2021